Devens, J.
1. The complaint was addressed to Joseph E. Pond, justice of the peace, designated and commissioned to issue warrants in criminal cases, and the jurat is signed by him as justice of the peace, authorized to issue warrants as aforesaid. As by the St. of 1879, c. 254, § 1, (Pub. Sts. c. 155, § 4,) the Governor could, with the advice and consent of the Council, designate and commission certain justices of the peace with authority to issue warrants in criminal cases, the jurisdiction of the magistrate sufficiently appeared on the face of the papers, which disclosed his official character and the authority by virtue of which he assumed to act. Commonwealth v. Fay, 126 Mass. 235. Commonwealth v. Mosher, 134 Mass. 226. While the magistrate thus authorized is to be a resident of the town upon the petition of the selectmen of which he is designated, his jurisdiction is not limited to offences committed in that town. It was not therefore necessary that the papers should show that the magistrate was a resident of Attleborough, where the offence was alleged to have been committed.
2. The second ground assigned in the motion to quash should not have been sustained. If the complaint was defective, it was so in form only, and the motion was filed too late. Pub. Sts. c. 214, § 25. Commonwealth v. Emmons, 98 Mass. 6. Commonwealth v. Blanchard, 105 Mass. 173. Commonwealth v. Doherty, 116 Mass. 13. But we do not perceive that the complaint was legally defective, even in form. It averred the keeping of intoxicating liquors with intent to sell the same, without being authorized so to do by virtue of the St. of 1869, c. 415, an act which was then repealed; but it further averred that these liquors were thus kept without any legal authority whatever. The allegation as to the St. of 1869, c. 415, was therefore superfluous, and might properly be treated as surplusage.
3. Nor was the defendant entitled to a ruling that there was no evidence to authorize a verdict of guilty. The question addressed to the defendant, his reply thereto, the facts that the witness afterwards obtained at his house, from his wife, liquor *158which he paid for, and the description of the liquor thus obtained, were legally sufficient to justify the jury in finding that the allegations of the complaint were proved.

Exceptions overruled.